Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance


1.	The applicant’s remarks, filed on 05/02/2022, have been carefully reviewed with updated search. Claims 1-20 are allowed over the prior art record.

2.    The following is an examiner’s statement of reasons for allowance:

Doyle et al. (U.S. PUB. 2020/0126533) teaches obtaining a training set of n-grams labeled as offensive; causing a machine learning model to be trained based on the training set of n-grams, wherein the machine learning model, when trained, is configured to classify natural language text as offensive or non-offensive; obtaining input natural language text expressing a computer-generated utterance; classifying after causing training, the computer-generated utterance as offensive or non-offensive using the machine learning model; and causing an output to be provided to a recipient, the output being based on whether the machine learning model classifies the computer-generated utterance as offensive or non-offensive.

Frind et al. (U.S. PAT. 9,679,259) teaches a matching or pairing system and method for matching first and second entities having a greater likelihood of forming a successful pairing includes a trained machine learning system to provide heuristic values useful in determining a compatibility score for the pairing. During training of the machine learning system, a training example selection device can provide attribute values logically associated with entities engaged in historically successful pairings and a number of hypothetically successful pairings. The hypothetically successful pairings may be based at least in part on historically successful pairings where at least one attribute value logically associated with at least one entity in the pairing is varied, adjusted, or subjected to a loosened constraint. During run-time operation a screening device can screen unsuccessful pairings and forward potentially successful pairings that meet a threshold value to the neural network. The system can then determine a compatibility score for the pairing.

Consider claims 1-9, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest updating the trained machine learning model comprising training the trained machine learning model further with at least one second feature vector representative of at least one potential second match entity identified by the user of the system as further input to the selection process for the at least one matching entity, the at least one second feature vector comprising at least one of: at least one second ratio applicable to at least one second facial attribute of the at least one potential second match entity extracted from second facial recognition of at least one second image of the at least one potential second match entity, at least one second height of the at least one potential second match entity, at least one second hair color of the at least one potential second match entity, at least one second eye color of the at least one potential second match entity, or at least one second bias attributable to the user of the system further applicable to the selection process for the at least one matching entity determined by second natural language processing of second textual content attributable to the user of the system, resulting in a further trained machine learning model; in response to the updating of the trained machine learning model, swapping the trained machine learning model out of the foreground execution space, and swapping the further trained machine learning model into the foreground execution space, resulting in an untrained machine learning model being in the foreground execution space and the trained machine learning model being in the background processing space; in response to a defined criterion being satisfied, injecting an outlier potential match entity as supplemental input to the training of the trained machine learning model further with a supplemental feature vector representative of a supplemental match entity, not identified by the user of the system, as further input to the selection process for the at least one matching entity, the supplemental feature vector comprising at least one of a supplemental ratio applicable to a supplemental facial attribute of a potential supplemental match entity extracted from third facial recognition of a supplemental image of the at least one potential second match entity, a height of the potential supplemental match entity, a hair color of the potential supplemental match entity, or an eye color of the potential supplemental match entity; iteratively performing the updating, the swapping, and the injecting for additional feature vectors representative of additional potential match entities received by the system as additional input to the selection process for the at least one matching entity, thereby continuously evolving the further trained machine learning model as a continuously evolved trained machine learning model applicable to the selection process for the at least one matching entity; for candidate profiles accessible to the selection process for the at least one matching entity, applying the continuously evolved trained machine learning model to determine respective confidence values corresponding to the candidate profiles, wherein the respective confidence values represent respective likelihoods that the candidate profiles are part of the at least one matching entity of the selection process to be the match for the user; and as a defined function of the respective confidence values, rendering at least a profile image of profiles of the candidate profiles for the selection process, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-9.

Consider claims 10-19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest updating the trained machine learning model comprising training the trained machine learning model further with second feature vectors representative of potential second match entities identified by the at least one user of the device as further inputs to the selection process for the matching entities, the second feature vectors comprising: second ratios applicable to second facial attributes of the potential second match entities extracted from second facial recognition of second images of the potential second match entities, second heights of the potential second match entities, second hair colors of the potential second match entities, second eye colors of the potential second match entities, or second biases attributable to the at least one user of the device further applicable to the selection process for the matching entities determined by second natural language processing of second textual content attributable to the at least one user of the device, resulting in a further trained machine learning model, wherein the updating the trained machine learning model comprises: swapping the trained machine learning model out of the foreground execution space, and swapping the further trained machine learning model into the foreground execution space, resulting in an untrained machine learning model being in the foreground execution space and the trained machine learning program being in the background processing space, and iteratively performing the updating and the swapping for additional feature vectors representative of additional potential match entities received by the device as additional inputs to the selection process for the matching entities, thereby continuously evolving the further trained machine learning model as a continuously evolved trained machine learning model applicable to the selection process for the matching entities; in response to a defined criterion being satisfied, injecting outlier potential match entities as supplemental inputs to the training of the trained machine learning model further with supplemental feature vectors representative of supplemental match entities, not identified by the at least one user of the device, as further inputs to the selection process for the matching entities, the supplemental feature vectors comprising: supplemental ratios applicable to supplemental facial attributes of a potential supplemental match entities extracted from third facial recognition of supplemental images of the potential second match entities, heights of the potential supplemental match entities, hair colors of the potential supplemental match entities, or eye colors of the potential supplemental match entities; for candidate profiles accessible to the selection process for the matching entities, applying the continuously evolved trained machine learning model to determine respective confidence values corresponding to the candidate profiles, wherein the respective confidence values represent respective likelihoods that the candidate profiles are part of the matching entities of the selection process to be the matches for the at least one user; and as a defined function of the respective confidence values, rendering at least profile images of profiles of the candidate profiles for the selection process, in combination with other limitations, as specified in the independent claim 10, and further limitations of their respective dependent claims 11-19.

Consider claim 20, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest updating the trained second machine learning model comprising training the trained second machine learning model further with at least one second feature vector representative of at least one potential second match entity identified by the user of the system as further input to the selection process for the at least one matching entity, the at least one second feature vector comprising at least one of: at least one second ratio applicable to at least one second facial attribute of the at least one potential second match entity extracted from second facial recognition of at least one second image of the at least one potential second match entity, at least one second height of the at least one potential second match entity, at least one second hair color of the at least one potential second match entity, at least one second eye color of the at least one potential second match entity, or at least one second bias attributable to the user of the system further applicable to the selection process for the at least one matching entity determined by second natural language processing of second textual content attributable to the user of the system, resulting in a further trained second machine learning model; in response to the updating of the trained second machine learning model, swapping the trained first machine learning model out of the foreground execution space, and swapping the further trained second machine learning model into the foreground execution space, resulting in the further trained second machine learning model being in the foreground execution space and the trained first machine learning model being in the background processing space; in response to a defined criterion being satisfied, injecting an outlier potential match entity as supplemental input to the training of the trained first machine learning model and the further trained second machine learning model further with a supplemental feature vector representative of a supplemental match entity, not identified by the user of the system, as further input to the selection process for the at least one matching entity, the supplemental feature vector comprising at least one of: a supplemental ratio applicable to a supplemental facial attribute of a potential supplemental match entity extracted from third facial recognition of a supplemental image of the at least one potential second match entity, a height of the potential supplemental match entity, a hair color of the potential supplemental match entity, or an eye color of the potential supplemental match entity; iteratively performing the updating, the swapping, and the injecting for additional feature vectors representative of additional potential match entities received by the system as additional input to the selection process for the at least one matching entity, thereby continuously evolving the trained first machine learning model and the further trained second machine learning model as a continuously evolved trained machine learning model applicable to the selection process for the at least one matching entity; for candidate profiles accessible to the selection process for the at least one matching entity, applying the continuously evolved trained machine learning model to determine respective confidence values corresponding to the candidate profiles, wherein the respective confidence values represent respective likelihoods that the candidate profiles are part of the at least one matching entity of the selection process to be the match for the user; and as a defined function of the respective confidence values, rendering at least a profile image of profiles of the candidate profiles for the selection process, in combination with other limitations, as specified in the independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649